Laughlin, J. (dissenting):
The plaintiff prayed for the cancellation of the bond and the déíendant pleaded, in effect, that the bond was a valid instrument; and was enforcible for the full amount thereof, for which á couin; terclaiin was interposed. Neither party has demanded the reformation of the bond, and I am of opinion that it is not competent for this court, on appeal, to grant relief which neither party demanded by his pleading or upon the trial. On the facts found the plaintiff was not entitled to have the instrument canceled and the defendant was riot entitled to its counterclaim. I agree that the facts point toward the rights of the parties being as indicated in the .prevailing opinion, but I think the proper procedure would be to dismiss the - complaint on the facts foutid and leave it for the plaintiff to bring an approjuiate action for the. reformation- of the bond: or for the defendant to bring an action for the reformation and the enforcement of the bond.
. Judgment modified as directed in opinion and as modified affirmed* without costs-in this court or in the court, below.